Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Gayatry S. Nair, Reg. 70,812 on July 1, 2022

The application has been amended as follows:
Claim 1 lines 12-16:
“estimating initial velocity perturbations occurring between the base seismic id the monitor seismic trace, the estimated initial velocity perturbations relating changes in velocity for the seismic waveform through the hydrocarbon reservoir;
applying a time shift to the base seismic trace based on the estimated initial velocity perturbations;” 
Claim 1 lines 25-27:
Amendment Dated June 14, 2022 “Reply to Office Action of April 28, 2022 minimizing, until a predetermined convergence is reached, a difference between the predicted monitor seismic trace and the monitor seismic trace by iteratively estimating the estimated initial velocity perturbations to obtain final estimated velocity perturbations; and” 
Claim 17 lines 12-16:
“estimating initial velocity perturbations occurring between the base seismic id the monitor seismic trace, the estimated initial velocity perturbations relating changes in velocity for the seismic waveform through the hydrocarbon reservoir;
applying a time shift to the base seismic trace based on the estimated initial velocity perturbations;” 
Claim 17 lines 25-28:
Amendment Dated June 14, 2022 “Reply to Office Action of April 28, 2022 minimizing, until a predetermined convergence is reached, a difference between the predicted monitor seismic trace and the monitor seismic trace by iteratively estimating the estimated initial velocity perturbations to obtain final estimated velocity perturbations; and” 
Claim 21 lines 14-17:
“estimating initial velocity perturbations occurring between the base seismic id the monitor seismic trace, the estimated initial velocity perturbations relating changes in velocity for the seismic waveform through the hydrocarbon reservoir;
applying a time shift to the base seismic trace based on the estimated initial velocity perturbations;” 
Claim 21 lines 25-28:
Amendment Dated June 14, 2022 “Reply to Office Action of April 28, 2022 minimizing, until a predetermined convergence is reached, a difference between the predicted monitor seismic trace and the monitor seismic trace by iteratively estimating the estimated initial velocity perturbations to obtain final estimated velocity perturbations; and” 

Allowable Subject Matter
Claims 1-10, 17-26 are allowed. 
Claims 11-16 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 17, 21, the closest prior art of record,  Williamson et al., US 2008/0291781 (hereinafter Williamson) in view of Thore et al., US 9690001 (hereinafter Thore), teaches the following:
Regarding claims 1, 17, 21, Williamson teaches receiving a base seismic trace of a base seismic survey and a monitor seismic trace of a monitor seismic survey, the base seismic survey and the monitor seismic survey being associated with the hydrocarbon reservoir and taken at different respective times by applying a seismic waveform at approximately the same position on the ground leading to respective propagation paths for a seismic waveform through a ground at the different respective times (e.g. “Evolution of an hydrocarbon reservoir in the process of producing is carried out by co-analyzing the changes in the propagation times and seismic amplitudes of a seismic wavelet along propagation paths in the ground. A base survey of the reservoir is provided, with a set of seismic traces at a first time T associated to a first velocity field V.sub.b; a monitor survey of the reservoir is provided, the monitor survey being taken at a second time T+.DELTA.T, with a set of seismic traces associated to the same positions as in the base survey”, see Abstract); 
generating a predicted monitor seismic trace from the base seismic trace, wherein generating the predicted monitor seismic trace from the base seismic trace comprises: 
estimating initial velocity perturbations occurring between the base seismic trace and the monitor seismic trace (e.g. “the difference (i.e. initial velocity perturbations) between the first velocity field V.sub.b and the second velocity field V.sub.m “, see abstract), the estimated velocity perturbations relation to changes in velocity for the seismic waveform through the hydrocarbon reservoir (e.g. “the invention is based on the fact that changes in the reservoir, due to exploitation, will cause changes to the velocity field. Practically, oil will be substituted by gas or water and the fluid pressure will change, causing changes in density and moduli, and thus changes in velocity. These changes to velocity will produce time shifts in the seismic expression of reflectors below these changes and associated changes in reflectivity, causing a change in the local waveform. The invention suggests, in one embodiment, to assess these effects in the monitor survey. This makes it possible to deduce from the comparison of the base and monitor survey a field of velocity changes “, see paragraph [0042])
applying a time shift to the base seismic trace based on the initial velocity perturbations, (e.g. “In that formula, V.sub.b and V.sub.m are notionally the local vertical velocities, considered for 3D warping. They do not in general match any velocities used in prior seismic processing, that is migration velocities or stacking velocities. Their difference is indicative of vertical time shifts of seismic events between base and monitor. ”, see paragraph [0049] and paragraph [0059]) 
compensating for amplitude changes between the base seismic trace and the monitor seismic trace, the time shifts being applied to amplitude changes  (e.g. “FIG. 6 shows the results of the process of FIG. 2. It shows the differences in amplitudes, after minimising sum S, between the base and the shifted monitor surveys, revealing the estimated changes in amplitudes due to the change of reflectivity only. In the example, optimization was carried out on a trace by trace basis, and converged in 3 iterations. FIG. 6 shows that amplitude changes substantially reflect the velocity changes of FIG. 3; this shows the efficacy of the process. “, see paragraph [0073] and paragraph [0052]),
wherein the estimated velocity perturbations relate to changes in velocity for the seismic waveform through the hydrocarbon reservoir (e.g. “The invention is based on the fact that changes in the reservoir, due to exploitation, will cause changes to the velocity field. Practically, oil will be substituted by gas or water and the fluid pressure will change, causing changes in density and moduli, and thus changes in velocity. These changes to velocity will produce time shifts in the seismic expression of reflectors below these changes and associated changes in reflectivity, causing a change in the local waveform”, see paragraph [0042]); 
minimizing, until a predetermined convergence is reached, a difference between the predicted monitor seismic trace and the monitor seismic trace (e.g. “This sum is minimized to characterize the evolution of the hydrocarbon reservoir and derive the velocity changes from the base survey to the monitor survey”, see abstract) by iteratively estimating the velocity perturbations to obtain final estimated velocity perturbations (e.g. “FIG. 7 shows the velocity changes, computed during the process of optimization. Although there remains some errors, FIG. 7 shows that the values of velocity changes (i.e. final estimated velocity perturbations) are substantially those of FIG. 3”, see paragraph [0074] and “In the example, optimization was carried out on a trace by trace basis, and converged in 3 iterations (i.e. until a predetermined convergence is reached, examiner notes that the convergence condition is necessarily predetermined)”, see paragraph [0073]) ; and 
producing a velocity perturbation map using at least the final estimated velocity perturbations, the velocity perturbation map indicating changes in the geological characteristics of the hydrocarbon reservoir between the base seismic survey and the monitor seismic survey (e.g. e.g. “FIG. 7 (i.e. a velocity perturbation map using at least the final estimated velocity perturbations) shows the velocity changes, computed during the process of optimization. Although there remains some errors, FIG. 7 shows that the values of velocity changes (i.e. final estimated velocity perturbations) are substantially those of FIG. 3”, see paragraph [0074] and “These changes to velocity (i.e. using at least the final estimated velocity perturbations) will produce time shifts in the seismic expression of reflectors below these changes and associated changes in reflectivity (i.e. changes in the geological characteristics of the hydrocarbon reservoir between the base seismic survey and the monitor seismic survey), causing a change in the local waveform. The invention suggests, in one embodiment, to assess these effects in the monitor survey. This makes it possible to deduce from the comparison of the base and monitor survey a field of velocity changes (i.e. the velocity perturbation map), without having to proceed with cross correlation of the traces”, see paragraph [0042]).  
Thore teaches receiving a base seismic trace of a base seismic survey and a monitor seismic trace of a monitor seismic survey, the base seismic survey and the monitor seismic survey being associated with the hydrocarbon reservoir and taken at different respective times by applying a seismic waveform at approximately the same position on the ground leading to respective propagation paths for a seismic waveform through a ground at the different respective times (e.g. see abstract and column 1 lines 30-46),
and generating a predicted monitor survey (i.e. simulated monitor survey, see column 2 lines 33-47). 
Thore does not teach generating a predicted monitor seismic trace based on the base seismic trace and the monitor seismic trace, by compensating form amplitude changes between the base and monitor seismic traces.
The prior art fails to anticipate or render obvious generating a predicted monitor seismic trace based on the base seismic trace and the monitor seismic trace, compensating for amplitude changes between the base seismic trace and the monitor seismic trace, the time shift being applied to the amplitude changes to generated the predicted monitor seismic trace, wherein the base seismic trace, monitor seismic trace, and predicted monitor seismic trace are different seismic traces, minimizing, until a predetermined convergence is reached a difference between the predicted monitor seismic trace and the monitor seismic trace by iteratively estimating the estimated velocity perturbations  in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent claims 2-10, 18-20, 22-26 also distinguish over the prior art for at least the same reasons as claim 1, 17, 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/           Primary Examiner, Art Unit 2862